Explanations of vote
Oral explanations of vote
Madam President, I abstained on this particular issue because I think the Commission has got too much to do and it does not really need to reassess where it is going politically or policy-wise. It should be talking much more about deregulation, not about how we can go forward with a common immigration policy.
Many small businesses in the region that I represent would like to see less regulation coming from this place. Actually many people would like to see the regulation that comes from this place better implemented across the whole of the European Union.
Finally, there are many in my region who express concern that the Commission does not do what it is meant to do. For example, the Commission might at this present point in time be shelving infringement cases against various Member States, when it comes to gambling, to hide this away from the general public for a couple of years. That is something the Commission should be getting on with now.
(PL) Madam President, the Commission's priorities for 2009 are increased employment, climate change and a sustainable Europe. Employment in the European Union is especially deserving of attention.
The Amsterdam Treaty was adopted in November 1997 during the Luxembourg summit. This created the basis for the formation of a European employment strategy. Due to the problem of unemployment in the Member States, where 17 million people were out of work at that time, this issue was made a priority. Nine years later, in 2006, in the enlarged European Union, 64.3% of people of working age were in employment. Denmark had the highest level of employment, Poland the lowest. A total of 7.9% of people of working age were unemployed. As a comparison, unemployment in the United States was 4.6%. Over the last year, 24 of the Member States recorded a drop in unemployment and three reported an increase. The largest decreases were seen in Poland, Bulgaria and Latvia and the largest increase in unemployment was in Estonia.
The report by Mrs Haug shows just how important is the role played by the Member States in the European Union's employment policy.
Madam President, in this vote and also in the Gulf oil vote, I found myself again being forced to abstain or to vote against, simply because the vote is already anticipating the Lisbon Treaty.
I find this very presumptuous and disrespectful to parliaments that have not yet ratified, and particularly to the Irish people who are still going into referendum.
I would call on Parliament and people writing these motions for resolutions to refrain, in their haste, from presuming on a treaty that may or may not be ratified. For the sake of democracy, they should refrain.
Madam President, I fully support the adopted resolution drafted by Mr Salafranca Sánchez-Neyra and others. There are those that talk the talk and there are those that walk the walk.
Europe should strengthen its relationship with Latin America. We will reap the benefits of this relationship for generations to come, something which we cannot say about the Galileo project.
After all - and as the resolution points out - the Euro-Latin American partnership has an overall population of more than one billion people, who make up one third of the UN member states and account for more than a quarter of world trade.
(PL) Madam President, the purpose for which the World Trade Organisation was created was to bring about free and multilateral trade. It was recognized that an open market based on principles of friendship and honesty is the key to stable economic growth and reducing world poverty.
However, for many people, the WTO is still something of a puzzle. This is due to the lack of transparency in its activities and inappropriate information being made public. The present reduced G4 and G6 working groups are often seen as meetings of the representatives of large countries that are imposing, or that want to impose, their will on other members.
Another problem is the lack of technical and legal assistance from the WTO for less developed countries that do not gain any economic benefits from increased market liberalisation.
Countries such as India, China or Brazil are treated as developing countries, as a result of which they can benefit from more advantageous conditions and various obligations. I believe this to be a mistake in WTO policy. The WTO does not take into account the massive potential of these countries and their resources. The countries take advantage of this fact and often use price dumping in trade relations, which is harmful to other countries. There should be a clearer division of developing countries that takes into account factors such as economic strength, economic development, GDP growth and growth in exports.
Madam President, we all agree on the need for reform for the WTO. But the best reform for the World Trade Organisation would be in the attitudes of the negotiating parties, including that of the European Union.
I call on my colleagues to support the cross-party global campaign calling for real trade of which I am a co-chairman with Abdi Abdirahim Haithar of the East African Legislative Assembly. We call for five things. Let us abolish agricultural subsidies; let us abolish agricultural tariffs; let us liberalise rules of origin; let us place more emphasis on aid for trade, for things like infrastructure rather than direct budgetary support for corrupt governments. And, let us incentivise low-income countries to remove barriers between each other so that they can create wealth - entrepreneurs can create wealth - and so that they can take part in the global trading system.
(PL) Madam President, Europeans appreciate the natural environment. Eurobarometer polls show that over 70% of people want decision-makers to give the same weight to environmental policy as they do to the economy and to social issues.
Climate change is ongoing. Over the last 100 years average temperatures in Europe have risen by 0.095°C and over the next century could increase by 2° or even 6°C. The OECD estimates that 6.4% of childhood deaths and illnesses in Europe are caused by environmental pollution.
The European Union can achieve its pollution reduction objectives, as set out in the Kyoto protocol (the President cut off the speaker)
I am sorry, but you are speaking too fast for the interpreters.
(PL) ... through the introduction of emission trading guidelines in European Union countries as well as other instruments, including the European programme for combating climate change. I believe that the report by Mrs Ferreira will further encourage the Member States to take action in the field of environmental protection.
(SV) I would like to express my dissatisfaction with the fact that we have not had the opportunity to vote against the proposal for personal CO2 cards, in other words personal cards where we are expected to measure the contribution of individuals to the greenhouse effect. This is simply wrong. It is against human enterprise and development and sends extremely strange signals: don't breathe, don't exercise, especially don't pant and for God's sake, don't fart!
What should the sanctions be for those who emit too much carbon dioxide or contribute too much to the greenhouse effect? Should we ban them from breathing altogether? No, these kinds of idiotic ideas undermine our credibility and shift the focus away from the correct, effective measures, namely emissions rights trading, the polluter pays principle and other methods which actually work.
I am surprised that more people have not protested against this proposal and that it seems to have passed unnoticed. I am very sad if this speech has resulted in my emitting more carbon dioxide than I am actually entitled to. I am sorry about that.
(PL) I voted in favour of the resolution on International Financial Reporting Standards. The IFRS make it easier to compare financial reports of companies working in the same, or even different, sectors. I believe that the European Union should investigate whether any benefit would be gained, and if so, what kind of benefits, from the introduction of International Financial Reporting Standards in small and medium sized enterprises.
Written explanations of vote
in writing. - British Conservatives support the emphasis in this resolution on better regulation, on reducing administrative burdens, on renewed emphasis on achieving the Lisbon Strategy on growth and jobs and on further progress towards underpinning the Single Market. We also supported references to independent impact assessments in relation to legislation, a long-held policy of Conservative MEPs.
We cannot, however, support inter alia the references to a Common Immigration Policy or a Common Asylum Policy, any moves to reduce the freedom of the Member States to act in the area of justice and home affairs, the creation of a 'European External Action Service' or any moves towards a defence capability for the EU.
For these reasons, we abstained on the final vote.
in writing. - (SV) The motion for a resolution contains a number of vague points. We are in favour of the development of an internal market, but stating that the European Parliament regrets the lack of concrete harmonisation in this area can be interpreted in several ways. One of these is that more completely harmonised, detailed regulations should be introduced, which we do not support.
As the motion also rejects all attempts to re-nationalise cohesion policy and supports a Common Immigration Policy and the development of a common policy on NATO, we have chosen to vote no to the joint motion for a resolution.
in writing. - (PT) In an EU characterised by the deterioration of the social and economic conditions of its workers and the population as a whole, and in which wealth concentration, inequalities and poverty continue to increase, it is significant that neither the Commission nor the majority in this Parliament considers the fight against this unacceptable situation to be a major priority. Moreover, it could not be any other way given that it is precisely the objective of EU policies to promote this situation.
The priorities in question seek to expand neoliberal policies and focus on more measures to promote the total implementation of the Single Market (that is, the liberalisation of the markets for services, goods and labour, with the implementation of flexicurity) and international trade, in line with the acceleration of the federalist and militarist agenda (which includes a review of its own and NATO's strategy), and on the basis of the unratified (!) Treaty of Lisbon.
Finally, in a year in which elections for the European Parliament will be held, we are urged and called on to strengthen EU propaganda and the mystification of its policies. Those in favour of taking such a line, rejected the amendment tabled by our Group denouncing the European Court of Justice rulings that legitimise wage dumping and restrict trade union rights.
in writing. - (PL) The European Parliament resolution on the Annual Policy Strategy 2009 referred positively to many points contained in the European Commission document. It is particularly important to emphasise the interdependence between economic progress, social progress and environmental protection, which are all important for the creation of sustainable economies. As a member of the Committee on Internal Market and Consumer Protection, I especially welcome the support for initiatives that aim to stimulate the potential of small and medium-sized enterprises.
We should not overlook the issue of proper implementation of directives that are of key significance for the internal market, especially the Services Directive and the Consumer Credit Directive. Regulations must be properly transposed into national legislation in all the Member States if there are to be real benefits from European integration. We should not, however, forget that the European Commission plays a central role through monitoring, reporting and also supporting Member States in their efforts to achieve this objective.
In the resolution the European Parliament noted the consequences of the latest decisions of the European Court of Justice in the Viking, Laval and Rüffert cases and the need for further debate within the European Parliament. I am counting on the involvement of the European Commission here and on constructive discussions with its representatives.
I agree that 2009 will be a watershed year for the functioning of the European institutions. I am optimistic, however, that this fact will not get in the way of implementing key objectives for the year.
in writing - (DA) The Socialist Group in the European Parliament has decided to vote against the amendment proposed by the Group of the Greens/European Free Alliance concerning the unconditional abolition of the target of 10% biofuel by 2020.
We will not make compromises in connection with sustainability, either in social or environmental terms, and we therefore insist that fulfilment of the 10% target remains an obligation, and that this can be done in a sustainable way.
We are prepared to revise the target if it becomes apparent that it cannot be achieved in a sustainable way. Nevertheless, we believe that the Commission's Annual Policy Strategy is the proper context for making this decision, through negotiations on the EU's climate change package, including the Renewable Energy Directive.
I voted for Amendments 1, 2, 3 and 4 submitted by the Socialist Group for the proposal of a Joint Resolution regarding the Annual Policy Strategy of the Commission for 2009. They requested the Commission to solve the political impasse of the work time directive, the directive on temporary agencies and the directive on transferability of pension rights. These are vital aspects of the European social and employment policy. These amendments request the Commission to comply with its commitment to submit a legislative proposal regarding the minimum standards for transborder collective contracts that would allow the Member States to improve these standards, especially by collective negotiations.
I regret the fact that these amendments have not obtained the required majority. Consequently, I voted against the resulting text since it does not take into consideration the needs of social Europe.
in writing. - (PL) 2008 is the year of ratification of the Lisbon Treaty, which is to come into force in 2009. It will give the European Union new powers and will have a significant impact on the Community budget.
The newly constituted Parliament and Commission will have to deal with a completely new budget procedure, to which the 2010 budget will be subject. For this reason it is exceptionally important to have clear agreement on changes to the relevant budgetary and legislative instruments by the end of this year in order to ensure a transparent framework for 2010. In addition, we need to intensify preparations for a wide-ranging review of all aspects of EU expenditure to enable the Commission to submit a report by the end of this year.
The solidarity principle must be a priority for next year, but finances have to be guaranteed to ensure its implementation. What worries me is that, given the room for manoeuvre available within the ceilings fixed by the multiannual financial frameworks, the Commission's already existing priorities and the new priorities it has set cannot in practice be achieved simultaneously without the former suffering.
For this reason the initial budget proposal should give a realistic picture of all the requirements for next year, taking into account Parliament's demand that all amounts allocated to pilot projects that are of general benefit to Europe's citizens should be spent.
in writing. - (PT) Let us remember that, alongside the debate on the Community budget for 2009, there is another debate on reviewing the entire EU budget, as provided for in the Interinstitutional Agreement. The exact form of this review has yet to be defined, but we are concerned about some of the objectives already indicated for it.
Moreover, the Council has already announced its intention to establish a realistic and rigorous level of payments and that the level of its commitment and payment appropriations must be carefully analysed in relation to the Community's capacity to absorb them, which suggests that further cuts in the structural policy and cohesion headings, which we oppose, are more likely. We take a different view and believe that a detailed analysis should be made of the failure to spend the full amount allocated under these budget headings, and that measures should be taken to ensure their strict implementation.
Meanwhile, the proposal insists on increasing allocations for external action, to provide resources compatible with the EU's ambitions. The rejection of our proposed amendment has shed light on what this really means. We are vehemently opposed to the Council's request for additional EU budget allocations for military spending as part of the European Security and Defence Policy.
in writing. - (PL) Madam President, the budget for 2009 must take into account the special circumstances affecting next year.
First of all, the budgetary consequences of the expected entry into force of the Lisbon Treaty as well as the European elections and the formation of the new European Parliament and European Commission will be a challenge for continuity in the EU's legislative and budget activities. At the same time, this is the year in which the 2007-2013 financial perspective is to be fully implemented, following two years of 'getting up to speed', which were affected by delays in legislation and, as a consequence, a delay in the start of the long-term programmes.
The emphasis placed on financing innovative policies as well as on the European Union's ambitions in foreign policy is completely understandable. This cannot, however, happen at the expense of the cohesion policy, which is enormously important at the moment because of differences in development between various countries and regions. Section 3 of the report, which deals with the principle of solidarity, describes how the Structural Funds can be used properly and transparently. This takes on particular significance in the light of the budget review planned for 2008-2009, which has consequences for EU finances after 2013. This is yet another important issue for budgetary policy in 2009.
in writing. - I welcome the content of Ms Haug's report on the 2009 Budget, Section III - Commission: budgetary framework and priorities for 2009. The report provides guidelines which will help facilitate the transition from the current to the new procedure resulting from the Lisbon Treaty. I voted in favour of this report.
in writing. - Although I will vote in favour of this joint motion for a resolution, I have to say it is a typical European Parliament resolution brought about not for a concern for the environment or maritime safety but because Conservative Spanish politicians are still desperately trying to reclaim Gibraltar and embarrass their own government.
It is a text that tries to be all things to all people and rambles on at length about trivia, but only gives a small amount of wording to the important issue of maritime safety.
In English it appears badly written and paragraph 12 makes no sense and is a practical impossibility, which is why this paragraph cannot be taken seriously even if you understand it.
What is important is that the oil has been removed from the ship, that EMSA and the Gibraltar and Spanish authorities acted swiftly and correctly when the disaster struck and that we need to ensure that the whole issue of maritime safety is addressed. All of this could have been stated on two pages far more effectively than the four pages of rambling text we are now faced with.
(Abbreviated in accordance with Rule 163(1)) of the Rules of Procedure)
in writing. - (PT) I voted in favour of the proposal for a joint resolution on the EU-Latin American and Caribbean Summit because I think the Lima Summit meeting will provide an exceptional opportunity to consolidate the strategic partnership between the two regions and intensify efforts towards achieving the Millennium Development Goals by 2015, including the promotion of democracy and the rule of law, the protection and guarantee of human rights, with particular attention to the situation of women, the strengthening of social cohesion and poverty reduction.
I share the growing conviction of the importance of creating a Migration Observatory that would allow us to increase our understanding of migration between Latin America and the Caribbean and the European Union.
Joint action is necessary to protect the environment, biodiversity and forests, and to fight climate change, desertification and the scarcity of water.
in writing. - (SV) We greatly sympathise with this motion for a resolution but some of the content involves matters which do not concern this Parliament, but should instead be the responsibility of the Member States and possibly the Council of Foreign Affairs Ministers.
As always, irrelevant amendments were tabled by different groups on various important matters of principle, such as whether the MRTA should be included in the EU's list of terrorist organisations, and on attempts to implement a peace process in Colombia.
These are important issues, but they are of such importance that they must not be decided by the European Parliament but by the competent decision-makers in the Member States.
This is why we voted against the report.
in writing. - (PT) Despite the careful drafting of the present resolution, it is difficult to disguise the underlying desire for a Global Biregional Partnership and for the European - Latin American Zone of Global Interregional Partnership to be the embryo of a future free trade zone (with the free circulation of goods, services and capital), allowing the EU to promote Latin American integration in its own image and respond to the ambitions of its major financial and economic groups (see the objectives of the Association Agreements between the EU and the countries and regions of Latin America, such as Mexico and Chile).
Some of us believe that the resolution's exhaustive repetition of what it hopes will become shared principles, values and interests is merely an attempt to promote neo-colonial pretensions and interference by the EU powers in Latin America.
We are completely opposed to the EU's intention to facilitate the appropriation by transnational companies of the region's accumulated wealth, natural resources and biodiversity, which will exploit workers, promote unemployment, ruin millions of small farmers, destroy the environment, block progress and deny the rights and sovereignty of peoples.
in writing. - We regret that the text on reproductive health, which was part of the GUE resolution, was deleted in the compromise proposal of all political groups. The deleted text read as follows:
'Calls for public policies to promote infrastructure, equipment and public services ensuring general access for women to sex education and reproductive education, including control over their fertility, and to support motherhood and fatherhood, thus enabling women to plan their families and the other aspects of their lives and furthering all the conditions required for greater participation on a basis of equality'.
in writing. - Cooperation in this area requires a dialogue that promotes, among others, social cohesion and cooperation in fighting global warming. The need for a more in-depth dialogue in these areas is reflected in my vote.
in writing. - I welcome this opportunity that is given to us by the EU-Latin America Summit to have a discussion on the situation in Latin America and, indeed, the relationship that the EU has with this part of the world.
I will be supporting the joint motion for a resolution, but would stress that we need to ensure that a political solution is found to the problems in and around Colombia, in line with the position of the United Nations.
We know that difficulties exist for countries of that region, and we in the European Union must be active in helping them to overcome their problems, in particular in regard to drugs and crime, and in cementing democratic principles in their governments and institutions.
in writing. - British Conservatives have voted in favour of this resolution today but wish to make clear that the reference they have reservations about - universal support for the Rome Statute and the ICC and the reference to 'the fight against the death penalty' in paragraph 11 of the resolution - deals with an issue which is a matter of conscience for each individual Conservative MEP.
in writing. - The situation in Burma demands a unified and clear position from the EU. Broader and more targeted sanctions form an important part of such a position and a worldwide arms embargo and the release of political prisoners including Aung San Suu Kyi is to be welcomed. Nevertheless, the EU should not be putting pressure solely on Burma but on ASEAN countries to take steps to exclude Burma from the favourable trade rules ASEAN offers.
in writing. - (PT) The reduction in biodiversity is one of the greatest challenges facing society today and is becoming even more worrying in the context of climate change.
Concern about the effect of climate change on the reduction in biodiversity goes beyond merely protecting species threatened with extinction. The reduction in biodiversity makes ecosystems less productive and less effective in the services they provide to human populations.
For example, soils with depleted biological diversity are much less able to fix carbon, accentuating the effects of climate change even further.
I therefore support this resolution, in the hope that the EU will continue to adopt an ambitious position within the United Nations Convention on Biological Diversity.
in writing. - (SV) The June List supports international work to preserve biological diversity and biosafety. The natural world offers riches which humans have only begun to discover and it is necessary that this treasury of future opportunities remains for generations to come. We therefore support the resolution today.
However, it is important that the EU's work to preserve biological diversity allows for flexibility and for EU directives and legislation to be adapted to national differences. Our Member States have different environments and therefore require different kinds of protection.
in writing. - (IT) The report by Miroslav Ouzký on the 'European strategy on biological diversity (COP 9) and prevention of biotechnological risks (COP-MOP 4)' calls into question the protection of biological diversity and the fair distribution of the benefits resulting from the use of such resources.
I should like to focus in particular on the issue of biological diversity and stress that the various modern techniques of genetic engineering have to be developed and used for cisgenic and not transgenic purposes in order to simulate processes which are as natural as possible.
I agree that it is important to take effective measures against biopiracy by affixing the CE mark to some of these products, and therefore to ensure that they comply with the Community directives which apply to them.
in writing. - (FR) This proposes nothing more nor less than the transformation of the WTO into a new centre of world governance, with a secretariat with a stronger role and prerogatives modelled on the European Commission (staff, right of initiative, and so on), a parliamentary assembly, etc., all coordinated with other bodies that want to control the world.
Paradoxically, it seeks to justify consensus, that is to say unanimity, which, I quote, 'guarantees, unlike majority (or weighted) voting, the equality of all members'. In fact, that equality is trampled upon in the European Union.
Equally paradoxically, it asks that trade negotiations and the settlement of disputes should clearly encompass social, environmental and 'humanist' considerations, whereas applications for accession would only be considered from a commercial point of view! A sort of ex post justification of the massive approval by this Parliament of the accession of China to the WTO, when it is now complaining of social dumping by that country, not to mention its repeated human rights violations.
in writing. - (PT) Despite containing various positive points, for example the need for greater coordination of activities between the WTO, ILO, UNEP, UNDP, WHO and UNCTAD, the report seeks to play down international trade liberalisation, which it does not criticise at all.
The report's softly-softly approach is only aimed at neutralising criticism and disguising the roles of those who, like the Social Democrats, are trying to find a way out of the crisis faced by the capitalist system.
It reaffirms its support, albeit it in moderate terms, for the liberalisation of world trade, while camouflaging its consequences. The liberalisation of international trade has promoted the opening of markets between countries with enormous disparities in their levels of economic development, to the delight and profit of the big financial and economic groups, namely the EU.
The report tries hard to hide its approval of the liberalisation of trade, and its role in the offensive led by neoliberal capitalist globalisation, which it claims will ensure the economic development and progress of peoples.
Nothing could be further from the truth. What we have seen and continue to see is an increase in inequalities in the world, a trend that will become greater if current neoliberal policies continue. The increase in the price of food illustrates this.
I therefore voted against the report.
in writing. - I welcome Ms Muscardini's report 'Towards a reformed WTO'. Areas such as the system of representation, the organisation's dispute settlement mechanism and its general legitimacy and transparency all require attention. Indeed, the analysis provided in the report goes a long way in contributing to the debate on these issues. Furthermore, increased participation of and consultation with civil society, developing countries and UN organisations on this debate is also required. These views were reflected in my vote.
in writing. - (PL) The purpose for which the World Trade Organisation was created was to bring about free and multilateral trade. It was recognized that an open market based on friendly and honest attitudes was the key to stable economic growth and reducing world poverty.
However, for many people, the WTO is still something of a puzzle. This is due to the lack of transparency in its activities and inappropriate information being made public. The present reduced G4 and G6 working groups are often seen as meetings of the representatives of large countries that are imposing, or that want to impose, their own ideas on other members.
Another problem is the lack of technical and legal assistance from the WTO for less developed countries that do not gain any economic benefits from increased market liberalisation.
Countries such as India, China or Brazil are treated as developing countries, as a result of which they can benefit from more advantageous conditions and various bonds. I believe this to be a mistake in WTO policy. The WTO does not take into account the massive potential of these countries and their resources. The countries take advantage of this fact and often use price dumping in trade relations, which is harmful to other countries. There should be a clearer division of developing countries that takes into account factors such as economic strength, economic development, GDP growth and growth in exports.
in writing. - (IT) Madam President, ladies and gentlemen, I am voting for Mrs Muscardini's report on a reform of the World Trade Organisation. A reform of the multilateral trade system and, in particular, the work of the World Trade Organisation, has been needed for some time, especially in view of the current size of the Organisation which now has 151 members.
I should also like to stress the urgent need for reform in connection with the developing countries. At present, countries whose trade is now flourishing, including China and India, enjoy preferential and advantageous treatment as they are still considered to be 'developing' countries on a par with less developed countries. I agree with the suggestion to establish groups of developing countries which are clearer, more comparable and more in keeping with the actual economic circumstances of the country in question.
in writing. - (PT) A veritable 'manual' for Free Trade Agreements (FTAs)...
The text is full of uncritical references to the reduction, elimination and liberalisation of non-tariff barriers, to concerns about the possible distortion of competition caused by public subsidies, to the importance of increasing the liberalisation of services and investment and competitive tendering, and it also expresses more or less explicit support for the Treaty of Lisbon.
The resolution is so neoliberal that it prompted the Social Democrats to try and whitewash their connivance with its contents, through the presentation of a series of amendments aiming to tone it down - so-called capitalism with a human face.
Once again, we can see that these free trade treaties are trying to push through the window what they were unable to push through the door. By establishing this type of agreement with the regions and countries of the world, the EU is gradually trying to promote the liberalisation of international trade while continuing negotiations within the WTO.
We firmly reject the FTAs (no matter how mystifying they are made to seem). We believe that people need to organise, unite and fight for an end to neoliberal policies, which have had such harmful consequences for workers and peoples.
in writing. - Mr Markov's oral question to the Commission on the EU-Gulf Cooperation Council free trade agreement (FTA) is to be supported. An FTA between the EU and the Gulf Cooperation Council should contain provisions on labour and environmental norms and human rights. Without such provisions, the social fibre of FTAs is jeopardised. Calls for a renewal of the mandate need to be acknowledged if the EU hopes to remain credible in defending a socially responsible economic policy throughout the world. I voted in line with my expressed views on this issue.
in writing. - (SV) We Swedish social democrats have chosen to vote in favour of this report.
We consider that economic instruments must be drawn up at EU level to tackle the many challenges which exist in the environment and climate field. The report also emphasises the principle of subsidiarity.
However, we chose not to support the text on specific measures for low-income households.
There are simpler and better general measures to compensate for the social consequences of environmental policy instruments.
We also chose to vote against Amendments 2 and 3. These cover such important areas as the efficiency of combustion engines and the use of pesticides.
We consider, however, that this is best done through Parliament's ongoing work to reduce the climate impact of cars and to regulate the use of pesticides.
in writing. - The PPE-DE welcomes the report on the Green Paper on market-based instruments for environment and related policy purposes. We believe it contains many good and constructive elements that serve to emphasise the importance of MBIs in developing and implementing environmental policy. For this we reason we have voted in favour of the report.
However, the PPE-DE would like to draw attention to the fact that it voted against the second part of paragraph 26, which calls on the Commission to put forward a legislative proposal for a Community minimum tax on CO2 before the end of 2008. We feel strongly that this goes against the principle of subsidiarity; it is up to the Member States to determine taxation policy. The PPE-DE would also emphasise that the concept is incompatible with the continued development of an efficient EU emissions trading system.
The PPE-DE would further stress that while a separate vote was not requested on paragraph 42 of the report our opposition based on these same principles extends to the notion of an EU-wide kerosene tax and NOx emission charges.
in writing. - (SV) We support the report on the Green Paper on market-based instruments for environment and related policy purposes,, as it addresses many of the mechanisms which can be used to protect or improve the environment, e.g. emissions rights trading, the polluter pays principle and a reform of the subsidies which are harmful to the environment.
However, we reject the idea of introducing a 'CO2 card' for individuals and SMEs, on which their energy consumption and level of greenhouse gas emissions is recorded. Firstly, we consider that the practical difficulties pose an obstacle in themselves. We also consider that the proposal conflicts with personal privacy and freedom, especially as no justification is given as to why this data is to be collected or what it will be used for.
We also reject the proposal on CO2 duties. Free trade means that the earth's resources are used as efficiently as possible. The focus should be on international treaties on the environment.
in writing. - (PT) I voted in favour of Anne Ferreira's report on the Green Paper on market-based instruments for environmental and related policy purposes because I agree that the use of these instruments is essential for the pursuit of feasible and effective environmental policies. Measures that improve the operation of markets, such as the use of the polluter pays principle, which allows the costing of economic activities that cause environmental harm, are a form of state intervention that should be encouraged, as experience in the field of environmental protection has shown.
in writing. - (PT) I support Anne Ferreira's report because I believe that the use of market-based instruments such as taxation, subsidies and emissions trading, for environmental policy purposes are important tools, although not the only ones, for the promotion of sustainable development.
Although I agree with this report in general terms, I think it would be premature to introduce a single European tax on CO2, because it would be difficult to implement alongside the European Union Emissions Trading Scheme.
In addition, I do not agree that the existing Community rules on environmental protection should be replaced by market-based instruments which, by their very nature, do not provide an alternative to regulation.
in writing. - (SV) Environmental issues are one of the most important fields for EU cooperation. Cross-border environmental pollution in Europe cannot be tackled at national state level. This gives the EU an obvious role in such areas.
It is, however, very worrying that the report shamelessly uses climate issues as arguments for increasing the political power of the EU and opening the doors to bureaucracy and protectionism. There are many examples, and all of them are wrong. The report demands common taxation, rethinking the notion of free competition and the introduction of so-called border adjustment instruments, in other words duties.
The Member States themselves must be allowed to determine how they deal with environmental policy. It is in competition between countries and companies to find effective solutions to environmental problems that creativity can flourish, not by bureaucratising our existence.
We have therefore voted against the report.
in writing. - (PT) This report carries on a European Commission initiative and establishes a series of European Parliament guidelines for the creation of market-based instruments for environmental and related policy purposes, a prospect that we view with the most serious reservations and concerns.
It aims to reduce pollution and protect the environment through the use of market-based measures and the implementation of the polluter pays principle, the costs of which, in the final analysis, will be borne by consumers, generally families that already pay most environmental taxes.
The report refers to the payment of charges for water consumption that include the cost of using the resource and the environmental cost. We know there is already support for replacing income tax by taxes based on the polluter pays principle in individual countries and that some also see it as a future EU tax.
In addition to measures in the field of taxation, it introduces a CO2 emissions trading scheme which is dominated by the major economic interests and will promote financial speculation.
I therefore voted against.
in writing. - Labour MEPs support market-based instruments to tackle climate change such as the EU ETS system. We welcome much of the Green Paper and the report. However, there are a number of areas where we have reservations. These include inter alia:
para 47: Eurovignette: We understand the Commission will come forward with a legislative proposal on the Eurovignette in the future and we will reserve our position until then.
para 50: Energy Tax Directive: some derogations on fossil fuel taxes for domestic consumers have social policy objectives which must be respected.
in writing. - (SV) As a Swedish Liberal I have a fundamentally sceptical approach to common EU taxes. However, this is not the case when it comes to environmental taxes. Nevertheless, we must be careful to consider which combination of instruments will be particularly effective. I am a firm believer in emissions rights trading and am in principle not against a carbon dioxide tax. However, a great deal of thought must go into weighing them up against each other, and as the proposals were set against each other I found it appropriate to take a stand.
Mrs Ferreira's report was a mixed bag. Most of it was positive, however, and I therefore did not need to think for long before voting in favour, although not everything was good. Paragraph 66, which was not selected for a separate vote, was, for example, about introducing a 'CO2 card' for individuals and SMEs. It is true that politics is about wanting something. However, ideally it should actually be feasible too.
in writing. - (DE) I am voting against this report because the proposed instruments smack of the planned economy rather than the market economy. I do not share the prevailing understanding of what constitutes a market economy.
in writing. - (FR) The issues raised in the report by Mr Radwan seem highly technical but they are very important.
The public authorities should certainly have a say in the definition of accounting standards, because these have such an impact on all the actors in the economy and even on national tax revenue. It is not right for a private body to be set up de facto as a real legislator, without any political control, especially since the technical legitimacy of the IASB is increasingly being called into question by its approach to the issues involved, which is more theoretical than professional. Besides that, its geographical and professional composition leaves something to be desired. Yes, new standards should only be adopted if they are useful and necessary, after a careful cost-benefit analysis. Yes, the role of the IASB should be confined to companies quoted on the stock exchange and should not include SMEs.
As for the 'fair value' principle, it favours a short-term approach and makes financial results the dominant factor in company management. It increases financiarisation of the economy and volatility of the markets. The European Union should refuse to apply that standard. However, the position of the rapporteur on that subject is not all that clear. We are therefore abstaining on his report.
in writing. - (PT) Since January 2005, EU publicly traded companies have been obliged to use international accounting standards for their consolidated financial statements.
These standards have been developed by a private organisation (the International Accounting Standards Committee Foundation and the International Accounting Standards Board (IASCF/IASB)) that is funded by private sources (mainly companies in the same field) and not subject to any public control.
Although the present report includes aspects that we have reservations about, it does propose certain measures to deal with the situation and is cautious about the possibility of applying this type of international accounting standards to small and medium-sized companies.
However, it is important to be clear that it is not possible to cure the patient with palliative measures that aim to minimise the consequences of financial speculation and prevent the occurrence of situations that might lead to the collapse of the international financial system, as a way of perpetuating the increasing liberalisation of capital movements.
We have to tackle the root of the problem: the increasing control of the economy by finance capital and the increasing level of financial speculation, with the consequent flight of productive investment. We have to put the financial systems at the service of the progress of peoples and their countries and not at the service of big capital!
in writing. - (PL) High quality global accounting standards are enormously important for stability in financial markets. The International Financial Reporting Standards (IFRS) will, without doubt, make it easier to compare company financial reports and, as a result, will make it possible for investors to take better decisions.
I would like, however, to point out that the requirements governing small and medium sized enterprises differ from the requirements of investors in capital markets.
For this reason I agree with the rapporteur that the IFRS proposed by the International Accounting Standards Board (IASB) for SMEs are too complicated. I would emphasise that I shall consistently oppose solutions that, instead of making things easier, create additional obstacles for companies. The IASB proposal was prepared with fairly large SMEs in mind (over 50 employees). At this point I would like to mention some data published recently by EUROSTAT, according to which companies employing less than 50 workers constitute 98.7% of all the companies active in the European Union, and just 1.1%, about 210 000 companies, are SMEs with over 50 employees.
I would point out that I do not oppose the idea of IFRS for small and medium sized enterprises as such. I believe, however, that the European Union should carry out a thorough investigation of what benefits SMEs might gain from adopting the IFRS. I shall follow the continuing debate on this issue with considerable interest.
in writing. - Public oversight of bodies such as the IASCF/IASB is a controversial issue. Work towards convergence as agreed in the IFRS can bring increasing benefits for companies working on an international basis. Many millions of euros can be saved by avoiding double accounting. However, the nature of such agreements being implemented by way of an untransparent and removed process calls into question public scrutiny of this procedure.
SMEs also need proper attention, and less is known as to their treatment than for large companies.
Furthermore, the principle of fair value is one which does not need to be eroded by alternatives and interpretations beyond that which it is reasonable to accept.
That concludes the explanations of vote.